Citation Nr: 1206145	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  10-00 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an innocently acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran had active service from October 1976 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the RO.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, when the Veteran specifically requests service connection for PTSD, but the medical record includes other psychiatric diagnoses, the claim may not be narrowly construed as only a PTSD claim, and should be considered as a claim for a psychiatric disorder.  

Here, the Veteran initially applied for service connection for major depression, but recently amended her claim to include PTSD.  (See March 2011 Written Statement).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The record reflects that the Veteran is currently diagnosed with chronic major depression.  The Veteran recently asserted that she suffered from PTSD, but had not been afforded a VA examination to address the nature and likely etiology of her claimed psychiatric condition.  Further, the RO has yet to consider her PTSD claim.

Given the Veteran's aforementioned lay statements and diagnosis of a mental condition she should be afforded a VA examination.  38 C.F.R. § 3.159(c)(4); see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (stating lay statements may also be sufficient to establish a medical diagnosis or nexus).  

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).

Specifically, the final rule amends, in part, 38 C.F.R. § 3.304(f) in that "[i]f a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."  38 C.F.R. § 3.304(f) (3).

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

Given the relaxation of stressor verification requirements primarily during wartime, the Veteran should be afforded another VA examination to determine whether he has a confirmed diagnosis of PTSD and whether the VA examiner finds it is related to the identified stressors.  (Emphasis added).

The VA regulations do not require that service connection be established by service treatment records, but may be established by cognizable evidence from other medical and lay sources.  Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).  The Board acknowledges that the RO and the undersigned have advised the Veteran regarding the alternative evidence, which may be submitted instead.  Since the case is being remanded, the Board finds that she should be given another opportunity to provide such alternative evidence.

Prior to arranging for the Veteran to undergo VA examination, VA should ask the Veteran to identify and sign authorization for release of pertinent private records.  Similarly, outstanding VA treatment records should be associated with the claims file.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake any action that may be necessary to comply with notice requirements of 38 U.S.C.A. § 5013(a) and 38 C.F.R. § 3.159(b), including notice to the Veteran of what information and evidence, if any, are still needed to substantiate her claim for service connection for PTSD, with specific citation to the recent change to 38 C.F.R. § 3.304(f).  See 75 Fed. Reg. 39843 (July 13, 2010).

2.  The RO should take all indicated action in order to obtain copies of any outstanding records of treatment of the Veteran by VA or other health care provider.  All records and/or responses received should be associated with the claims folder.  If any records sought are not obtained, the RO should notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

3.  Then, the RO should schedule the Veteran for a VA examination(s) in order to determine the nature and likely etiology of any diagnosed psychiatric disability.  

The claims folder and a copy of this remand must be reviewed by the VA examiner(s).  The VA examiner(s) must acknowledge receipt and review of the claims folder, any recent medical records obtained, and a copy of this remand.  

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the VA examiner should specifically identify whether the Veteran has a diagnosis of PTSD pursuant to the DSM IV criteria and any other mental condition.  The VA examiner should reconcile any conflicting opinions of record.

If the Veteran is diagnosed with PTSD, the VA examiner(s) should opine as to the following:

A)  Is it at least as likely as not (50 percent or greater) that PTSD is related to an event or incident of the Veteran's active service?

If a psychiatric disability other than PTSD is diagnosed, the examiner should also address the following questions:

A)  Is it at least as likely as not (50 percent or greater) that a diagnosed psychiatric disability (other than PTSD) had its clinical onset during the Veteran's period of active service?  

A complete rationale must be provided for all opinions rendered.  See Dalton v. Nicholson, 21 Vet. App. 23 (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).  If the VA examiner(s) cannot provide the requested opinions without resorting to speculation, this should be expressly indicated and the examiner(s) should provide a supporting rationale as to why an opinion cannot be made without resorting to speculation, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.  

4.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran, and she should be afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STPEHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


